Citation Nr: 1047311	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which granted service connection for the Veteran's 
bilateral pes planus and assigned an initial rating of 10 
percent. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  In general, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has held that the present level of disability is of primary 
concern when entitlement to compensation has already been 
established and an increase in the disability rating is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the 
Court has held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 (2010) and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. § 
4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the instant case, the Veteran was last afforded a VA 
examination for his disability in April 2008.  In his April 2009 
Notice of Disagreement, the Veteran stated that his disability 
had changed since the time of that examination, specifically 
noting that his foot pain had doubled in the past year.  The 
Veteran's representative correctly noted in its November 2010 
informal hearing presentation that the April 2008 examination 
report failed to adequately consider the DeLuca factors discussed 
above.

In light of the Veteran's assertions that his pain has increased 
and the inadequate DeLuca discussion in the April 2008 
examination, the Board finds that that examination report is not 
an adequate basis upon which to adjudicate the claim.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Given the necessity of 
ascertaining the Veteran's present level of disability, a 
contemporaneous examination of the Veteran's bilateral pes planus 
disability is necessary to accurately assess the current severity 
of his disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded an 
orthopedic VA examination in order to 
determine the current severity of his 
service-connected bilateral pes planus.  The 
claims file and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the requested examination.  
All indicated tests and studies should be 
conducted and clinical findings reported in 
detail.  The examiner should review the 
results of any testing prior to completion of 
the report.

Tests of joint movement against varying 
resistance should be performed. The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
examiner should lastly describe the 
functional impairment due to pain.

The examiner should specifically address 
whether the Veteran's pes planus is currently 
manifested by symptoms consistent with: 

a)  mild disability with symptoms relieved 
by built-up shoe or arch support; 

b)  moderate disability with symptoms such 
as weight-bearing line over or medial to 
the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use 
of the feet 

 c) severe disability such as objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on 
use, and/or characteristic callosities;  

d) pronounced disability such as marked 
pronation, extreme tenderness of plantar 
surfaces of the feet and/or marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, with symptoms 
not improved by orthopedic shoes or 
appliances 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional range of motion 
loss.

The examiner should also provide an opinion 
concerning the impact of the service-
connected bilateral pes planus disability on 
the Veteran's ability to work.

A rationale should be provided for all 
opinions rendered.

2. The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.   Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  Then, after ensuring any other necessary 
development has been completed, the RO/AMC 
should readjudicate the Veteran's claim.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).



